Order filed June 28, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00446-CV
                                    ____________

                AR-RAHIM METAL TRADING, INC., Appellant

                                            V.

       JH WALKER INC. D/B/A JH WALKER TRUCKING, Appellee


                On Appeal from County Civil Court at Law No. 1
                             Harris County, Texas
                       Trial Court Cause No. 1099700

                                     ORDER
      The notice of appeal in this case was filed May 25, 2018. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5.

      Therefore, we order appellant to pay the filing fee of $205.00 to the clerk of
this court by July 9, 2018. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee, the appeal will be dismissed.

                                   PER CURIAM